
	
		II
		110th CONGRESS
		1st Session
		S. 129
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To study and promote the use of
		  energy-efficient computer servers in the United States.
	
	
		1.Study
			(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency, acting through the Energy Star program, shall submit to Congress a
			 report describing the results of a study analyzing the rapid growth and energy
			 consumption of computer data centers by the Federal Government and the private
			 sector.
			(b)InclusionsThe study shall include—
				(1)an overview of the growth trends associated
			 with data centers and the use of servers in the Federal Government and private
			 sector;
				(2)analysis of the industry migration to the
			 use of energy-efficient microchips and servers designed to provide
			 energy-efficient computing and reduce the costs associated with constructing,
			 operating, and maintaining large- and medium-scale data centers;
				(3)analysis of the potential cost savings to
			 the Federal Government, large institutional data center operators, the private
			 sector, and consumers available through the adoption of energy-efficient data
			 centers and servers;
				(4)analysis of the potential cost savings and
			 benefits to the energy supply chain through the adoption of energy-efficient
			 data centers and servers, including—
					(A)reduced demand, enhanced capacity, and
			 reduced strain on existing grid infrastructure; and
					(B)consideration of secondary benefits,
			 including the potential impact of related advantages associated with
			 substantial domestic energy savings;
					(5)analysis of the potential impacts of energy
			 efficiency on product performance, including computing functionality,
			 reliability, speed, and features, and overall cost;
				(6)analysis of the potential cost savings and
			 benefits to the energy supply chain through the use of stationary fuel cells
			 for backup power and distributed generation;
				(7)an overview of current government
			 incentives offered for energy-efficient products and services and consideration
			 of similar incentives to encourage the adoption of energy-efficient data
			 centers and servers;
				(8)recommendations regarding potential
			 incentives and voluntary programs that could be used to advance the adoption of
			 energy-efficient data centers and computing; and
				(9)a meaningful opportunity for interested
			 stakeholders, including affected industry stakeholders and energy efficiency
			 advocates, to provide comments, data, and other information on the scope,
			 contents, and conclusions of the study.
				2.Sense of CongressIt is the sense of Congress that it is in
			 the best interest of the United States for purchasers of computer servers to
			 give high priority to energy efficiency as a factor in determining best value
			 and performance for purchases of computer servers.
		
